DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumann et al (2004/0138363).
	Baumann et al disclose a composition comprising a composite particle of thermoplastic polymer (polyamide) and 0.01-30 wt% of a color masking pigment (titanium dioxide).  See paragraph 0022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer et al (2015/0251247) in view of Baumann et al (2004/0138363).
	Monsheimer et al discloses a method for three dimensional printing which includes depositing a layer of powder bed material, selectively applying a fusing agent (absorber) to the powder, heating the layer and repeating the steps (paragraphs 0016-0023).  The powder bed includes a thermoplastic polymer (paragraphs 0054-0055) and a pigment (titanium dioxide, lead carbonate (lead white), zinc oxide (zinc white), antimony oxide (antimony white); paragraph 0058).  The fusing agent can be carbon black (paragraph 0066).  The fusing agent is applied as an inkjet composition which includes a colorant, surfactant and water (paragraphs 0064 & 0075).  It would have been obvious to one of ordinary skill in the art to apply the thermoplastic polymer and pigment either as a composite particle or admixture with the pigment being in the range of 0.1-10 wt % because these combinations of materials are used in the additive manufacturing/printing art as evidenced by Baumann et al (paragraph 0022).  The specific particle size distributions for the powder would have been obvious to one of ordinary skill in the art from what is generally used in the art as evidenced by Monsheimer et al (paragraph 0052) and Baumann et al (paragraph 0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1754